Case 21-03020-sgj Doc 30-7 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 1 of 5




                        EXHIBIT 6




                                                                           UBS070
Case 21-03020-sgj Doc 30-7 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 2 of 5




                                                                           UBS071
Case 21-03020-sgj Doc 30-7 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 3 of 5




                                                                           UBS072
Case 21-03020-sgj Doc 30-7 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 4 of 5




                                                                           UBS073
Case 21-03020-sgj Doc 30-7 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 5 of 5




                                                                           UBS074
